Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron P. Bumgarner on 08/08/22.

The application has been amended as follows: 

1.	(Currently Amended)  A phase separator device comprising:
a housing that extends from a first end to a second end, the housing having one or more first openings for the exit of a first phase output and one or more second openings for the exit of a second phase output;
swirl vanes disposed in the housing;
wherein the housing includes an axial flow cyclonic separation section and a porous media section; and
a liquid collection section in the housing; and
wherein the porous media section is a barrier and physically supports a horizontal layer of liquid accumulation of the liquid collection section horizontally on top of the porous media section, the horizontal layer of liquid accumulation of the liquid collection section perpendicular to flow of the second phase output;
wherein the axial flow cyclonic separation section and the porous media section are configured and dimensioned to separate an input feed introduced to the housing into the first phase output and the second phase output;
wherein a pressure drop across the horizontal layer of liquid accumulation and the porous media section prevents the flow of a lower density fluid of the input feed into the one or more first openings as a pressure drop of the one or more second openings is lower than the pressure drop across the horizontal layer of liquid accumulation;
wherein the porous media section is a porous membrane. 
2.	(Original)  The phase separator device of claim 1, wherein the first phase output includes liquid, and the second phase output includes gas.
3.	(Original)  The phase separator device of claim 1, wherein the input feed is a fluid mixture.
4.	(Original)  The phase separator device of claim 1, wherein the input feed includes liquid and gases of two different constituents. 
5.	(Previously presented)  The phase separator device of claim 1, wherein the input feed includes liquid and vapor phases of a same constituent. 
6.	(Original)  The phase separator device of claim 1, wherein the input feed introduced to the housing includes ammonia.
7.	(Original)  The phase separator device of claim 1, wherein the input feed introduced to the housing includes water and air.  
8.	(Canceled)
9.	(Currently Amended)  A phase separator device comprising: 

wherein each extractor element includes a threaded rod housed in a porous media tube, the threaded rod defining a spiral flow path along the threaded rod, and the porous media tube extending along and housing the entire length of the threaded rod;
wherein the one or more extractor elements are configured and dimensioned to separate the input feed introduced to the inlet into the first phase output and the second phase output;
wherein the input feed follows the spiral flow path of the threaded rod, and inertial energy of flow of the input feed through the spiral flow path provides that: (i) a denser fluid of the input feed moves radially outwards and into contact with the porous media tube and through the porous media tube to the first outlet for the first phase output, and (ii) a lower density fluid of the input feed moves an entire length of the spiral flow path and towards the second outlet for the second phase output;
wherein the first phase output is liquid, and the second phase output is gas; and
wherein a mean pore size of the porous media tube is from 0.1 microns to 100 microns;
wherein the porous media tube is a membrane.
10.	(Currently Amended)  A phase separator device comprising:
a housing that extends from a first end to a second end, the housing having one or more first openings for the exit of a first phase output and one or more second openings for the exit of a second phase output;
swirl vanes disposed in the housing;
wherein the housing includes a reverse flow cyclonic separation section and a porous media section; and
a liquid collection section in the housing;
wherein the porous media section is a barrier and physically supports a horizontal layer of liquid accumulation of the liquid collection section horizontally on top of the porous media section, the horizontal layer of liquid accumulation of the liquid collection section perpendicular to flow of the second phase output; and
wherein the reverse flow cyclonic separation section and the porous media section are configured and dimensioned to separate an input feed introduced to the housing into the first phase output and the second phase output;
wherein a pressure drop across the horizontal layer of liquid accumulation and the porous media section prevents the flow of a lower density fluid of the input feed into the one or more first openings as a pressure drop of the one or more second openings is lower than the pressure drop across the horizontal layer of liquid accumulation;
wherein the porous media section is a porous membrane.
11.	(Original)  The phase separator device of claim 10, wherein the first phase output includes liquid, and the second phase output includes gas.
12.	(Original)  The phase separator device of claim 10, wherein the input feed is a fluid mixture.
13.	(Original)  The phase separator device of claim 10, wherein the input feed includes liquid and gases of two different constituents. 
14.	(Previously presented)  The phase separator device of claim 10, wherein the input feed includes liquid and vapor phases of a same constituent. 
15.	(Original)  The phase separator device of claim 10, wherein the input feed introduced to the housing includes ammonia.
16.	(Original)  The phase separator device of claim 10, wherein the input feed introduced to the housing includes water and air.  
17.	(Canceled)
18.	(Previously presented)  The phase separator device of claim 1, wherein the porous media section is fabricated from at least one of porous metal, polymeric membranes, foams, fibrous materials, polymers, ceramics, or glass.
19.	(Previously presented)  The phase separator device of claim 10, wherein the porous media section is fabricated from at least one of porous metal, polymeric membranes, foams, fibrous materials, polymers, ceramics, or glass.
20.	(Previously presented)  The phase separator device of claim 10, wherein the porous media section horizontally extends across an entire width or diameter of the housing.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1 and 9-10 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-7, 11-16 and 18-20 depend on claims 1, 10; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773